Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.

Claim Rejections - 35 USC § 103
1. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



3.	Claim(s) 1, 3-11 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S  Publication 2019/0141764 to Fu et al. (hereinafter Fu) in view of U.S  Publication 2019/0394816 to Kim et al. (hereinafter Kim)

 	As to claims 1 and 11, Fu discloses a method implemented in a wireless transmit receive unit (WTRU), the method comprising: 
 	receiving, from a network entity, a parameter relating to a radio link interface between the WTRU and a second WTRU, the parameter indicating an aggregate maximum bit rate (AMBR) at which the WTRU is allowed to communicate with the second WTRU via the radio link interface (Fu; [0048]-[0051]; [0058] discloses a UE receiving a parameter related to PC5 (=radio link interface) that indicates AgMBR (= aggregate maximum bit rate));  
 	receiving, from the network entity, an indication of a priority assigned to the connection (Fu; [0056] discloses of receiving priority associated with PC5) ;
 	determining, based on the AMBR and the priority, whether to accept the request from the second WTRU (Fu; [0058]; [0063]-[0064]; [0067]);  and 
 	sending a response to the second WTRU, wherein, based on a determination to accept the request from the second WTRU, the response includes an indication of allowed QoS for the connection with the second WTRU, and wherein, based on a determination to reject the request, the response indicates that the request has been rejected (Fu; [0058]; [0063]-[0064]; [0067]).
 	Fu discloses of receiving a request from a UE. Fu fails to disclose of receiving request that indicates QoS of the connection. However, Kim discloses   




 	determining, based on the the QoS requirements, whether to accept the request from the second WTRU (Kim; [0488] discloses The relay UE determines whether the DRB needs to be added based on the bearer list and/or the QoS information )
 		It is obvious for a person of ordinary skilled in the art to combine the teachings at the time of filing the invention. One would be motivated to combine the teachings in order to provide a service based on the requirement of the UE.

	As to claims 3 and 13, the rejection of claim 1 as listed above is incorporated herein. In addition Fu-Kim discloses further comprising receiving an authorization message from the network entity that indicates that the WTRU is to act as a relay WTRU (Kim; [0011]; [0501]; [0545])

	As to claims 4 and 14, the rejection of claim 3 as listed above is incorporated herein. In addition Fu-Kim discloses wherein the indication of the priority assigned to the connection is included in the authorization message (Kim; [0011]; [0501]; [0545])

	As to claims 5 and 15, the rejection of claim 1 as listed above is incorporated herein. In addition Fu-Kim discloses wherein the one or more QoS requirements received from the second WTR include at least one of a QoS Class Identifier (QCI), a 5G QoS indicator (5QI), or a Proximity Service Per Packet Priority (PPPP) (Kim; [0452]; [0488] Here Kim is applied for the 1st alternative)

As to claims 6 and 16, the rejection of claim 1 as listed above is incorporated herein. In addition Fu-Kim discloses wherein, based on a determination to reject the request from the second WTRU, a cause value is included in the response indicating why the request has been rejected (Kim; [0481]; [0495]-[0499]). 

	As to claims 7 and 17, the rejection of claim 6 as listed above is incorporated herein. In addition Fu-Kim discloses wherein the cause value indicates that the request has been rejected because of congestion at the WTRU (Kim; [0481]; [0495]-[0499]).

	As to claims 8 and 18, the rejection of claim 7 as listed above is incorporated herein. In addition Fu-Kim discloses further comprising broadcasting a congestion flag (Kim; [0481]; [0495]-[0499]; [0120]).

	As to claims 9 and 19, the rejection of claim 1 as listed above is incorporated herein. In addition Fu-Kim discloses further comprising, based on a determination to accept the request from the second WTRU, releasing a connection with a third WTRU (Kim; Fig.17; [0596]-[0599]). 

	As to claims 10 and 20, the rejection of claim 1 as listed above is incorporated herein. In addition Fu-Kim discloses further comprising, upon receiving the request from the second WTRU, sending an inquiry to the network entity regarding the request, wherein the priority assigned to the connection is received as a result of sending the inquiry (Kim; [0011]; [0501]; [0545])

Allowable Subject Matter
	 	Claims 2 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001.  The examiner can normally be reached on M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 5712723123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478